DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Restriction/Election:
Group 1 (including claim 1, 3-5): The amended independent claim 1 now requires, inter alia, the attorney being selected based on the attorney’s licensure location, expertise AND response timing.
Group 2 (including claims 6-19): The independent claims 6 and 15 remain unchanged, only require the selection of the attorney to be based on response timing. 
	Each of these groups presents its own distinct feature, modes ofconfiguration, design, operation and execution which the applicant will be required torestrict the claims to the invention previously claimed per MPEP 821.03, paragraph 8.04. Since the applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by the original presentation for prosecution on merits. 
Accordingly, group 1 is withdrawn from consideration as being directed to a non-elected invention. Group 2 is now being addressed. 

Double Patenting
While the presented double patenting rejections remain outstanding, applicant stated that “Applicants are willing to submit a terminal disclaimer in this case upon 
For now resolution is pending the final disposal of the16/688,764 as applicant indicated 1/19/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin  in view of Lee, and Gabel and further in view of Xu.  
Claim 6. Turchin teaches a mobile lawyer method comprising: 
receiving a live consultation request from a user's mobile device (Turchin: Seeking legal representation, [0002].  Or Turchin’s claim 6);
automatically initiating capture of images of the user and surroundings, and live-streaming the captured images to a remote server for encrypted storage via a computer network in response to the consultation request; (Fig. 3B… launching for legal advice due to a car accident to R. U. Hurt Lawyer, and stored all legal matters to the encrypted data stores 120 and/or 155).
(Turchin does not teach the current location of the user, Gabel teaches determining… the location of the first accident and/or physical address, [0010]).
automatically identifying at least one remote lawyer at least in part in response to the determined current location of the user; (Turchin does not teach the current location of the user,  Gabel teaches determining… and selecting which attorney has a first set of rights with respect to the location of the first accident and/or physical address, [0010]).

automatically generating and sending an alert to the at least one remote lawyer; (Gabel: Fig. 3A, initiate a text to a lawyer, [0056] or accident notification to a lawyer, [0012]); receiving at least one response from the at least one remote lawyer; (Gabel: Acceptance message, [0067]).
selecting one lawyer from the at least one remote lawyer based on at least in part in response to the response timing of the at least one remote lawyer; (Turchin does not  teach selection based on the response time… Xu teaches selection based on  lawyers with similar background and expertise to compete for business from customer through fast response to a customer with legal concerns, [0039-0040]).
additionally live-streaming captured images of the user to the selected lawyer; receiving live-streaming images of the selected lawyer and transmitting them to a display monitor viewable by the user (Lee: the videos and sounds captured by the handheld phone 100 may be … transmitted in real-time to the far-end phone 98 during a video call, [0019] and automatically video streaming between near end and far end, [0039]); and 
automatically storing the images of the user and surroundings, and of the selected remote lawyer at the remote server (Lee: the videos and sounds captured by the handheld phone 100 may be stored internally in the memory of the handheld phone 100 for viewing at a later time, or transmitted in real-time to the far-end phone 98 during a video call, [0019].  Fig. 2 shows the capturing of surrounding, i.e., a scene, [0023] for storing and/or for real-time transmission, [0023-0024]).  Turchin: all legal matters are stored to the encrypted data stores 120 and/or 155).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Lee, Gabel and Xu into the teaching of Turchin for the purpose of explicitly describing exact location of the incident where the user involved with and capturing live video stream of an event with live environment for accurately, immediately and automatically viewing in a timely response/acceptance by the target participant, i.e., remote lawyer.
Claim 7. (Original) The mobile lawyer method of claim 6, wherein initiating capture of images of the user and surroundings comprises initiating a capture of video images by at least one video camera selected from the group consisting of: at least one video camera mounted on a drone, at least one camera native to the mobile device, front and back-facing cameras native to the mobile device (Lee teaches via fig. 2 and 3, front camera 131 and back camera 132 where the videos and sounds captured by the handheld phone 100 may be stored internally in the memory of the handheld phone 100 for viewing at a later time, or transmitted in real-time to the far-end phone 98 during a video call, [0019] and automatically video streaming between near end and far end, [0039]), at least one camera integrated and mounted on a vehicle, at least one camera mounted at various points of a vehicle, at least one camera with infrared capabilities, and at least one 360- degree video camera.  
Claim 10. (Original) The mobile lawyer method of claim 6, wherein automatically determining a location of the user comprises accessing a GPS location of the user, and determining a street address location from the GPS location.  (Gabel: precise GPS location and other documents, driver’s license, insurance card, [0052]).

Claim 11. (Original) The mobile lawyer method of claim 6, wherein automatically identifying at least one remote lawyer comprises to identifying remote lawyers licensed in a jurisdiction that matches the location of the user.  (Turchin does not teach the current location of the user,  Gabel teaches determining… and selecting which attorney has a first set of rights with respect to the location of the first accident and/or physical address, [0010]).

Claim 12. (Original) The mobile lawyer method of claim 6, wherein automatically identifying at least one remote lawyer comprises to identifying remote lawyers with an (Turchin: The rating 352 can represent a composite score based upon user feedback collected by the directory service, [0074].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin  in view of Lee, and Gabel and further in view of Xu and further in view of Cuban.
Claim 8. (Original) The mobile lawyer method of claim 6, further comprising receiving remote control input of a flight path and position of the drone from the remote lawyer. 

9. (Original) The mobile lawyer method of claim 6, further comprising receiving remote control input of viewing angle direction for the at least one video camera from the remote lawyer.  
Turchin does not teach the feature of claims 8 and 9. Cuban teach the feature (see Fig. 8B) and furthermore, Cuban teaches, “image data is captured from multiple angles to provide enhanced image data that can be utilized in accordance with various embodiments, Fig. 6”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cuban into the teaching of Turchin for the purpose of explicitly utilizing another advantageous method to capture images from multiple perspectives for greater viewing by all parties.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin in view of  Lee, Gabel and Xu and further in view of Hillstrom and Wang.
Claims 13 and 14, further comprising providing secured access by the remote lawyer to user data and incident data comprising user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location, in the database; further comprising automatically pre-filling certain data fields of a police complaint form with data obtained from the database, including user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location. ((Turchin does not teach wherein the remote server is configured to automatically, upon request by the remote lawyer, pre-filling certain data fields of a police complaint form with data obtained from the database, including user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location.

Hillstrom teaches pre-filled information for pursuing, prosecuting and managing Clients' legal claims, [0036], in case of an auto accident, [0087]. Turchin does not explicitly describes “a police complaint form with data obtained from the database, including user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location”).

	Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Wang into the teaching of Turchin for the purpose of explicitly including Wang’s detail identification of a user, i.e., a driver, as well as information related to date, time, location of an accident for police report for clear and concise date to be used by court, lawyer for legal proceedings, insurance claims.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin in view of Wells, Lee and further in view of Xu.  

Claim 15, Turchin teaches a mobile lawyer system comprising: 
a remote server and a database; at least one video camera; a mobile device having a display screen and executing a mobile application in communication with the at least one video camera, and configured, upon command from a user subscriber, to automatically stream live video captured by the at least one video camera to be stored in the remote database, and to communicate with an attorney located remotely, (Turchin: fig. 1, data stores 120, 150 with display 125/GUI 130 for interaction with a lawyer, i.e., R.U. Hurt Attorney at the far end who has high rating 352 and when the user of mobile 110 launches to seek advice from the Attorney. Turchin further provides teaching on the mobile app… being used/launched when the user/subscriber, i.e., driver, gets into an accident and provide “streaming video transmission”… Similarly Lee, the videos and sounds captured by the handheld phone 100 may be … transmitted in real-time to the far-end phone 98 during a video call, [0019] and automatically video streaming between near end and far end, [0039]); 
the attorney being selected from among a plurality of attorneys based on at least one of the attorney's location and response timing (Turchin does not  teach selection based on the response time… Xu teaches selection based on lawyers with similar background and expertise to compete for business from customer through fast response to a customer with legal concerns, [0039-0040])  and 

the display screen configured to automatically display a live video image of the remote attorney [[upon acceptance of notification by the remote attorney]], and the at least one video camera being configured to automatically capture images of an ongoing incident involving the user subscriber and live-stream the captured video of the user subscriber and surroundings for live viewing by the remote attorney and for storage in the database. (Turchin provides teaching on the mobile app… being used/launched when the user/subscriber, i.e., driver, gets into an accident and provide “streaming video transmission”… Similarly Lee, “the videos and sounds captured by the handheld phone 100 may be stored internally in the memory of the handheld phone 100 for viewing at a later time, or transmitted in real-time to the far-end phone 98 during a video call, [0019].  Fig. 2 shows the capturing of surrounding, i.e., a scene, [0023] for storing and/or for real-time transmission, [0023-0024]).
Wells teaches feature within the square-bracket above “Fig. 12, step 1202/1204/1206/1208 (notification to lawyer) , 1210 (Accept or Decline), 1214 (Accept and Connect), where the immediacy helps support real-time consultation, in order to provide immediate consultation, [0616]”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Lee, Wells and Xu into the teaching of Turchin for the purpose of explicitly describing the utilization of dual cameras (front and back) for 

Claim  16. (Original) The mobile lawyer system of claim 15, wherein the at least one video camera is selected from the group consisting of: at least one video camera mounted on a drone, at least one camera native to the mobile device, front and back-facing cameras native to the mobile device (Lee teaches via fig. 2 and 3, front camera 131 and back camera 132 where the videos and sounds captured by the handheld phone 100 may be stored internally in the memory of the handheld phone 100 for viewing at a later time, or transmitted in real-time to the far-end phone 98 during a video call, [0019] and automatically video streaming between near end and far end, [0039]), at least one camera integrated and mounted on a vehicle, at least one camera mounted at various points of a vehicle, at least one camera with infrared capabilities, and at least one 360- degree video camera.    

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin in view of Wells, Lee, Xu and further in view of Hillstrom and Wang.
	Claims 17 and 18. (Original) The mobile lawyer system of claim 15, wherein the mobile application is configured to automatically determine incident data comprising at least one of the user subscriber name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location of captured video and automatically store this information in the remote database;  wherein the remote server 
Turchin does not teach wherein the remote server is configured to automatically, upon request by the remote lawyer, pre-filling certain data fields of a police complaint form with data obtained from the database, including user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location.

Hillstrom teaches pre-filled information for pursuing, prosecuting and managing Clients' legal claims, [0036], in case of an auto accident, [0087]. Turchin does not explicitly describes “a police complaint form with data obtained from the database, including user name, driver's license identifier, home address, age, sex, incident date, incident time, and incident location”).
Wang teaches a method to provide driver's license pertinent information such as their name, email address, plate information such as type of plate, type of vehicle, the state/country issuing the driver license to create a user ID for each user of the mobile application. Other user's information, such as age, level of education, occupation, ethnicity and marital status, if such can be provided by the user, will be required as well, since this type of information holds actuarial significance and is used for calculation of probability of the specific user of getting into an accident. The user IDs are also necessary for the purposes of tracking reports and ratings made by each user, [0089]. The method comprises collecting and storing information related to accidents and 
	Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Wang into the teaching of Turchin for the purpose of explicitly including Wang’s detail identification of a user, i.e., a driver, as well as information related to date, time, location of an accident for police report for clear and concise date to be used by court, lawyer for legal proceedings, insurance claims.
Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Turchin in view of Wells, Lee, Xu and further in view of Moore.
Claim 19. (Original) The mobile lawyer system of claim 15, wherein the at least one video camera is mounted on a vehicle. (Moore, fig. 3, camera 20a mounted in an overhead console as shown in Fig. 3).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Moore into the teaching of Turchin for the purpose of supplying a capturing position with no obstruction in view.

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant argues Turchin’ s video transmission is strictly limited to pre-Application No.: 16/892,277 Attorney Docket No.: REDM-POOO1US-CIP2Customer No.: 134449transmission is strictly limited to pre-recorded advice data 332 that a user may select for play back under specific topics. 
Turchin does not disclose or suggest enabling live video streaming between a lawyer and a client as set forth in claim 6. Claim 6 recites (with emphasis): 
receiving a live consultation request from a user's mobile device; 
automatically initiating capture of images of the user and surroundings, 
and live-streaming the captured images to a remote server for encrypted storage 
via a computer network in response to the consultation request; 
automatically determining a current location of the user; 
automatically identifying at least one remote lawyer at least in part in 
response to the determined current location of the user; 
automatically generating and sending an alert to the at least one remote 
lawyer; 
receiving at least one response from the at least one remote lawyer; 
selecting one lawyer from the at least one remote lawyer based on at least 
in part in response to response timing of the at least one remote lawyer; 
additionally live-streaming captured images of the user to the selected 
lawyer; 
receiving live-streaming images of the selected lawyer and transmitting 
them to a display monitor viewable by the user; and 
automatically storing the images of the user and surroundings, and of the 
selected remote lawyer at the remote server. 

Applicants respectfully submit that all of the claim language emphasized above is lacking in the Turchin-Lee-Gabel-Xu combination. None of these references disclose identifying a lawyer based on the location of the user. None of the references disclose selecting a lawyer based on the response timing of the at least one remote lawyer. None of the references disclose automatically initiating image capture of the user, and automatically storing the images of the user and the remote lawyer at the remote server. 

Examiner respectfully disagrees. Turchin’s teaching does in deed include that all the basic legal advices can be stored for (re)playability and for consultation any time as evidence shows in Fig. 3A.  Turchin also teaches that Fig. 3B shows when a user get 


    PNG
    media_image1.png
    417
    699
    media_image1.png
    Greyscale


	So the video streaming here is not static or pre-recorded but live streaming where the both can exchange live information. 
 	In addition to what is disclosed in Turchin and in contrary to applicant’s statement that “Lee, Gabel and Xu does not remedy these deficiencies in Turchin. Therefore, claim 6 is patentable, and claims 7 and 10-12 depending therefrom is also patentable for at least these reasons”. 
Lee teaches “The videos and sounds captured by the handheld phone 100 may be stored internally in the memory of the handheld phone 100 for viewing at a later time, or transmitted in real-time to the far-end phone 98 during a video call, [0019]”. 
	Gabel also teaches via if the user activates a car accident control (FIGS. 4A-K) or a workplace accident or injury control (FIGS. 5A-5F) or a personal accident control 
Applicant traversed the rejection of independent claim 15 with similar argument to claim 6. 
Examiner respectfully disagrees as examiner uses the same analysis presented in claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651